DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6-8, 10-13, 15-18, & 20-24 allowed.

The following is an examiner’s statement of reasons for allowance:
Each independent claim requires "a drill bit" with "a central bore defining a bore surface", "an adjustable inner gauge movably positioned within the bit body central bore to increase or decrease an exposed area of the bore for adjusting the stability or steerability of the drill bit", and "a rolling cutter disposed in the central bore".

Independent claim 21 is the broadest of the independent claims and contains the above language. The closest prior art is US 2,054,255 (Howard) which teaches a drill bit with an adjustable inner gauge portion (12), as discussed in the prior grounds of rejection of claim 21. While the inner gauge portion 12 is adjustable to increase or decrease the exposure of the inner bore (transition between figs 1 & 2), the inner gauge portion is not a "rolling cutter". Rather it is a percussion bit that is expressly taught as not rotatable relative to the bit (page 2, second column, first paragraph). The modification to make this a rolling cutter would not be obvious as it would require substantial redesign and rolling cutters are generally not useful in percussive drilling operations. In other words, rolling 

Bits with inner gauges that comprise rolling cutters are known. See US 5,016,718. However this inner gauge is threaded into place (clearly shown in fig 1) and therefore it is not obvious to add the claimed "adjustment mechanisms" of the independent claims without the use of hindsight.

US 2013/0228382 allows for de-threading of the inner connection. But this doesn't result in more or less of the bore being exposed, and the inner bit is too big to fit into the lowest part of the bore.

The following documents are not available as prior art:
US 10,711,527 is excluded under 102(b)1(A) as it shares an inventor
US 10,876,360 is excluded under 102(a)(2)(b)(2)(c) as it shares an assignee
US 10,995,557 is filed the same day as the present case.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676